

115 S3007 IS: Advancing Mutual Interests and Growing Our Success Act
U.S. Senate
2018-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3007IN THE SENATE OF THE UNITED STATESJune 6, 2018Mr. Whitehouse (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo include Portugal in the list of foreign states whose nationals are eligible for admission into
			 the United States as E–1 and E–2 nonimmigrants if United States nationals
			 are treated similarly by the Government of Portugal.
	
 1.Short titleThis Act may be cited as the Advancing Mutual Interests and Growing Our Success Act or the AMIGOS Act. 2.Nonimmigrant traders and investorsFor purposes of clauses (i) and (ii) of section 101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)), Portugal shall be considered to be a foreign state described in such section if the Government of Portugal provides similar nonimmigrant status to nationals of the United States.